DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 8/29/2020 has been entered. Claims 1-20 have been 
canceled. Claims 21-32 are presented for examination. The information disclosure statements filed on 2/5/2021 and 3/13/2021 have been entered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10, 518,518. Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same limitations.
Claim 21 is rejected in view of claim 1 of the ‘518 patent in that they recite:
Claim 21 of the Application
Claim 1 of the ‘518 Patent
21. (new) A smart card comprising: 


a transponder chip module (TCM, 910) comprising an RFID chip (IC) and a module 



providing a portion of the card body as a subassembly having two metal layers and a 


	As can be seen, though the claim languages are not identical, it would have been obvious that claim 1 of the ‘518 patent recites all essential limitations of claim 21 of the instant application. Thus, the patent protections have been granted to the earlier filed patent application. 
	Claim 22 is rejected in view of claims 1, 2 and 3  of the ‘518 patent.
	Claim 23 is rejected in view of claim 1 of the ‘518 patent.
	Claim 24 is rejected in view of claim 1 of the ‘518 patent.

Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10, 518,518 and 11,037,044. Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same limitations.
Claim 29 is rejected in view of claim 1 of the ‘518 patent and claims 1 and 12 of the ‘044
patent in that they recite:
Claim 29 of the Application
Claim 1 of the 518 Patent and Claims 1 and 12 of the ’044 Patent
21. (new) A smart card comprising: a transponder chip module (TCM, 910) comprising an RFID chip (IC) and a module antenna (MA); characterized by: a first coupling frame comprising a conductive surface and having a first slit extending through the surface from an outer edge thereof to an inner position thereof, wherein the coupling frame is disposed so that the slit overlaps a portion of the module antenna; and a second coupling frame comprising a conductive surface and having a second slit extending through the surface from an outer edge thereof to an inner position thereof, wherein the coupling frame is disposed so that 




29. (new) The smartcard of claim 21, further comprising: contact pads (CP) so that the transponder chip module (TCM) can function with dual interfaces.








12.  The smartcard of claim 1, wherein: the chip module further comprises 
contact pads;  and the smartcard is dual interface, operable in both contact 
and contactless modes. 
 



 	As can be seen, though the claim languages are not identical, it would have been obvious that claim 1 of the ‘518 patent and claims 1 and 12 of the ‘044 recite all essential limitations of claim 29 of the instant application. Thus, the patent protections have been granted to the earlier filed patent application. 
Allowable Subject Matter
Claims 31-32 are allowed.

Claims 25-28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails do disclose: 
i. a card body construction for a smart card (SC) as recited in claim 31 comprising: 
at least one metal layer, each metal layer having a slit so that the metal layer may function as a coupling frame; 
wherein: 
a first of the metal layers has a first opening for receiving a transponder chip module, and the slit of the first metal layer extends from the first opening to an outer edge of the first metal layer; 
a second of the metal layer has a second opening for receiving a mold mass of the transponder chip module, and the slit of the second metal layer extends from the opening to an outer edge of the second metal layer so that the slit of the second metal layer overlaps at least a portion of a module antenna of the transponder chip module when the transponder chip module is inserted in the card body construction; and 
the first and second openings in the first and second metal layers are aligned with one another (claim 31, claim 32 depends on claim 31).  

ii. the smartcard of claim 21, wherein: the slits of the first and second coupling frames are disposed in different directions than one another (claim 25).  
iii. the smartcard of claim 21, wherein: the first and second slits of the first and second coupling frames are disposed at different positions than one another (claim 26).  



v. the smartcard of claim 21, further comprising: a third coupling frame comprising a conductive surface and having a slit (930C) extending through the surface from an outer edge thereof to an inner position thereof, wherein the third coupling frame is disposed so that its slit overlaps a portion of the module antenna (claim 28).  
		
vi. the smartcard of claim 21, wherein the first and second coupling frames are disposed co-planar with one another (claim 30).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THIEN M LE/Primary Examiner, Art Unit 2887